Title: To George Washington from Samuel Huntington, 14 May 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia May 14. 1781
                        
                        I am favored with yours of the 11th Instant covering the Extract of Intelligence received from Colonel Dayton
                            which proves to be premature.
                        Enclosed is the Copy of a Letter this Moment received from a confidential Person giving the latest authentic
                            Intelligence received relative to the Movements of the British Fleet, though a Report prevails that they have since
                            actually sailed, but the Truth of this Report remains to be more fully ascertained. I have the Honor to be, with the most
                            perfect Respect Your Excellency’s most obedt humble Servant
                        
                            Sam Huntington
                        
                        
                            P.S. Your Excys dispatches of the 1st 8th & 10th instt have been receivd.
                        

                    